Plaintiff in this cause, one of four consolidated suits, seeks to recover damages in the sum of $17,825.00 arising from the death of his minor child, an 18 year old son. After trial there was judgment in favor of plaintiff in the sum of $3,825.00, from which judgment defendant has appealed, which appeal has been answered by plaintiff praying for an increase in the judgment to the full amount stated above.
In addition to the points covered in our opinion in Moch v. Shreveport Railways Company, 41 So. 2d 741, there is one point which is peculiar to this suit.
At the time of the accident the decedent was riding on the left running board in a position near the rear fender, in violation of an ordinance of the City of Shreveport making unlawful the act of riding on the fenders, running board, hood or any other place on the outside of an automobile. This is urged as an additional defense in this particular case.
There is no evidence in the record which indicates that the position of the decedent, Ardis Salone, on the running board of the car driven by Petteway was a contributing cause in any degree whatsoever to the happening of the accident. It is well established that the negligent act of a person riding on a running board is not sufficient to preclude recovery. Robinson v. Miller, La. App., 177 So. 440. This is true even in cases where the probabilities are that plaintiff would not have been injured had he been inside the car. Stout v. Lewis, 11 La. App. 503, 123 So. 346.
As to the quantum, we are convinced that the award of the District Court was inadequate. Plaintiff established, without any serious controversy, that he received weekly financial assistance of some $7.00 to $10.00 from the decedent, and that his deceased son was accustomed to help him with his farming operations on his days off. In consideration of the contributions of financial support and services, and the loss of the companionship and filial devotion of a good son, we think the award should be increased.
For the reasons assigned the judgment appealed from is amended by increasing the amount of judgment in favor of plaintiff to the sum of $5,325.00, and as amended, the judgment is affirmed.